DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Action is in response to the Amendment filed October 1, 2022.  Claims 1-25 are amended.  Claims 1-25 are pending and have been examined. 


Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
In Claims 1 and 12 regarding the subject matter “to determine an anticipated trend for a coming time period.” This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it has no patentable weight.
	For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed applications, Application Nos. 62/218,720 and 14/885,681, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application Nos. 62/218,720 and 14/885,681 at least do not disclose determining, based on the first volume data for the first search terms associated with the first one or more time periods, a search term frequency for each of the at least one first term or phrase comprised within the first search terms, wherein the search term frequency is associated with the at least one of the categories of goods or services or information associated with the at least one first term or phrase comprised within the first search terms; enabling selection of a first selected term or phrase comprised within the second search terms from a first set of terms associated with the second search terms a first term from the first search terms displayed in the first visual representation; enabling selection of a second selected term or phrase comprised within the second search terms from a second set of terms associated with the second search terms displayed in the second visual representation of the plurality of visual representations; determining whether a select number of the plurality of conversational information are related to the first selected term or phrase or the second selected term or phrase;  in response to determining whether the select number of the plurality of conversational information are related to the first selected term or phrase or the second selected term or phrase, collecting related content information associated with the select number of the plurality of conversational information; modifying a third visual representation of the plurality of visual representations indicating trends over time based on the search engine data, the historical search engine data, and the plurality of conversational information using the determined trends over time data
.
	Therefore, as the present application is a nonprovisional and continuation in-part of the prior-filed applications, Application Nos. 62/218,720 and 14/885,681; and the claims are not supported by the disclosure of the applications, the current claims, 1-25 of present application do not receive priority to the filing date of Application No. 62/218,720 and 14/885,681.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. See MPEP §2161.01(I). 
Claims 1 and 12 recite the limitation “determining, based on the first volume data for the first search terms associated with the first one or more time periods, a search term frequency for each of the at least one first term or phrase comprised within the first search terms, wherein the search term frequency is associated with the at least one of the categories of goods or services or information associated with the at least one first term or phrase comprised within the first search terms,” for which there is no support in the original disclosure.  The specification states that trends “are analyzed by a mix of volume & relevancy for each Search & Social partner, then are compared to one another. Volume is determined by the number of searches, or mentions, of a particular keyword or phrase” published specification [0055].  This does not describe that a search term frequency for each of the first term or phrase comprised within the first search terms, is determined based on the first volume data.  This is directed to impermissible new matter.
	The limitation “enabling selection of a first selected term or phrase comprised within the second search terms from a first set of terms associated with the second search terms a first term from the first search terms displayed in the first visual representation,” is not supported by the original disclosure.  The specification states that in a second aspect the exemplary embodiment includes “receiving a second input indicating a user selection of a first term in the word cloud and generating a secondset of relevant terms. As an example, the second set of terms could be a subset of the selected first term from the first visual display” published specification [0008].  This does not describe enabling selection of a first selected term or phrase comprised within the second search terms from a first set of terms associated with the second search terms, nor how such a selection is enabled.  Accordingly, this is directed to impermissible new matter.  Claims 2-11 and 13-25 by being dependents of claims 1 and 12 respectively are also rejected.
	The limitation “enabling selection of a second selected term or phrase comprised within the second search terms from a second set of terms associated with the second search terms displayed in the second visual representation of the plurality of visual representations,” is not supported by the original disclosure.  The specification states that in a second aspect the exemplary embodiment includes “receiving a third input indicating a user selection of a second term from the second visual display. The method may further include generating a third visual display comprising a comparison of the selected data” published specification [0009].  This does not describe enabling selection of a second selected term or phrase comprised within the second search terms from a second set of terms associated with the second search terms, nor how such a selection is enabled.  Accordingly, this is directed to impermissible new matter.  Claims 2-11 and 13-25 by being dependents of claims 1 and 12 respectively are also rejected.
	The limitation “modifying a third visual representation of the plurality of visual representations indicating trends over time based on the search engine data, the historical search engine data, and the plurality of conversational information using the determined trends over time data” is not supported by the original disclosure.  The specification discloses “displaying a third visual representation of the plurality of visual representations indicating trends over time using the trends over time data” published specification [0012].  This does not describe modifying a third visual representation of the plurality of visual representations indicating trends over time, nor how does it describe how a third visual representation of the plurality is modified.  Accordingly, this is directed to impermissible new matter.  Claims 2-11 and 13-25 by being dependents of claims 1 and 12 respectively are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, 12 and 19 recite the limitation “the at least one of the categories” five times in claims 1 and 12, and once in claims 8 and 19 respectively.  There is insufficient antecedent basis for the limitation in the claims.  Claims 2-11 and 13-25 by being dependents of claims 1 and 12 respectively are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-25 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth the abstract idea recites: categorizing the search data into categorized search data based on a plurality of categories of goods or services or information; determining, based on the first volume data for the first search terms associated with the first one or more time periods, a search term frequency for each of the at least one first term or phrase comprised within the first search terms, wherein the search term frequency is associated with the at least one of the categories of goods or services or information associated with the at least one first term or phrase comprised within the first search terms; determining, based on the second volume data for the second search terms associated with the second one or more time periods, a search term frequency for each of the at least one second term or phrase comprised within the second search terms, wherein the search term frequency is associated with the at least one of the categories of goods or services or information associated with the second term or phrase comprised within the second search terms;  comparing the search engine data to historical search engine data to determine an anticipated trend for a coming time period, the historical search engine data comprising third search terms and third volume data for the third search terms, wherein the third volume data for the third search terms is associated with the third one or more time periods, wherein the third one or more time periods is different from the second one or more time periods, wherein the third volume data for the third search terms is determined by the number of searches of at least one third term or phrase comprised within the third search terms, and wherein comparing the search engine data to the historical search engine data comprises: determining a change in volume data between the second volume data for the second search terms comprised within the search engine data and the third volume data for the third search terms comprised within the historical search engine data based on the difference between the second volume data for the second search terms comprised within the search engine data during the second one or more time periods and the third volume data for the third search terms comprised within the historical search engine data during the third one or more time periods; determining a trend associated with the change in volume data; and determining a relevancy of the second search terms comprised within the search engine data and the third search terms comprised within the historical search engine data, wherein the relevancy of the second search terms and the third search terms is pre- determined based on the at least one of the categories of goods or services or information associated with at least one of the at least one second term or phrase comprised within the second search terms and at least one of the at least one third term or phrase comprised within the third search terms; generating a plurality of visual representations wherein the plurality of visual representations comprises a first visual representation, a second visual representation, and a third visual representation, wherein second search terms are displayed in the first visual representation of the plurality of visual representations; determining whether a select number of the plurality of conversational information are related to the first selected term or phrase or the second selected term or phrase; in response to determining whether the select number of the plurality of conversational information are related to the first selected term or phrase or the second selected term or phrase, collecting related content information associated with the select number of the plurality of conversational information; determining trends over time data based on the results of comparing the search engine data to historical search engine for the first selected term or phrase and the second selected term or phrase and the collected related content information associated with the first selected term or phrase and the second selected term or phrase, respectively, wherein the first selected term or phrase forms a first pair with first collected related content information and the second selected term or phrase forms a second pair with second collected content information, and wherein the search engine data and the historical search engine data associated with the first pair and the second pair are compared; and modifying a third visual representation of the plurality of visual representations indicating trends over time based on the search engine data, the historical search engine data, and the plurality of conversational information using the determined trends over time data; these are steps that cover performance of the limitations in the mind, including the use of pen and paper, and therefore, are directed to the abstract grouping of Mental Processes in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  While the recited limitations, enabling selection of a first selected term or phrase comprised within the second search terms from a first set of terms associated with the second search terms a first term from the first search terms displayed in the first visual representation; enabling selection of a second selected term or phrase comprised within the second search terms from a second set of terms associated with the second search terms displayed in the second visual representation of the plurality of visual representations, entail managing personal behavior including social activities and following rules or instructions; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amounts to insignificant extra-solution activity.  In particular the claim recites the additional elements of receiving search data indicative of a plurality of searches conducted, wherein the search data comprises first search terms and first volume data for the first search terms, wherein the first volume data for the first search terms is associated with a first one or more time periods, and wherein the first volume data for the first search terms is determined by the number of searches of at least one first term or phrase comprised within the first search terms; receiving a first input indicative of the at least one of the categories of goods or services or information, wherein the first input comprises a selection of the at least one of the categories of goods or services or information and a third one or more time periods; in response to receiving the first input, receiving search engine data relating to the categorized search data within relevant to a selected at least one of the categories of goods or services or information, the search engine data comprising second search terms and second volume data for the second search terms, wherein the second volume data for the second search terms is associated with a second one or more time periods, and wherein the second volume data for the second search terms is determined by the number of searches of at least one second term or phrase comprised within the second search terms; receiving a plurality of conversational information from one or more external sources, wherein the plurality of conversational information comprises one or more of mentions, keywords, hashtags, or keywords searched;  These steps, amount to insignificant extra-solution activity because such activities are merely data gathering and selecting a particular source or type of data to be manipulated.  See MPEP 2106.05(g).  Simply adding insignificant extra-solution activity is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites additional limitations that amount to insignificant extra-solution activity to the judicial exception.  Viewing the limitations individually, the receiving search data indicative of a plurality of searches conducted , wherein the search data comprises first search terms and first volume data for the first search terms, wherein the first volume data for the first search terms is associated with a first one or more time periods, and wherein the first volume data for the first search terms is determined by the number of searches of at least one first term or phrase comprised within the first search terms; the receiving a first input indicative of the at least one of the categories of goods or services or information, wherein the first input comprises a selection of the at least one of the categories of goods or services or information and a third one or more time periods; the receiving search engine data relating to searches relevant to the categorized search data within relevant to a selected at least one of the categories of goods or services or information, the search engine data comprising second search terms and second volume data for the second search terms, wherein the second volume data for the second search terms is associated with a second one or more time periods, and wherein the second volume data for the second search terms is determined by the number of searches of at least one second term or phrase comprised within the second search terms; receiving a plurality of conversational information from one or more external sources, wherein the plurality of conversational information comprises one or more of mentions, keywords, hashtags, or keywords searched; amount to insignificant extra-solution activity because such activities are used only for necessary data gathering and selecting the particular source or type of data to be manipulated in implementing the aforementioned abstract idea, see MPEP 2106.05(g).  Furthermore, the courts have recognized receiving, processing, and storing data; and receiving or transmitting data over a network to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II ; Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing automating computer functions, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.
	A review of dependent claims 2-11, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more. While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 12-25 suffer from substantially the same deficiencies as outlined with respect to claims 1-11 and are also rejected accordingly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-17, 20-21 and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jason (US Publication 2012/0271829) in view of Majko (US Publication 2009/0182727) in further view of Heath (US Publication 2013/0073336) and Hoyek (US Publication 2009/0007078)
A.	In regards to Claims 1 and 12, Jason discloses, a computer-implemented method and non-transient medium for identifying trends, comprising: 
	receiving search data indicative of a plurality of searches conducted wherein the search data comprises first search terms and first volume data for the first search terms, wherein the first volume data for the first search terms is associated with a first one or more time periods, and wherein the first volume data for the first search terms is determined by the number of searches of at least one first term or phrase comprised within the first search terms; Jason [0005: received data being associated with a plurality of search terms];
	categorizing the search data into categorized search data based on a plurality of categories of goods or services or information; Jason [0033: data aggregation (categorizing) platform, and/or the user interface/reporting platform may also receive user selections from the user device (e.g., including updates to white list data, selections of specific hot topics; 0036: example, when articles or news items are published by a content publisher, tags or terms associated with the article or news item may be specified by a writer or programmatically identified to allow categorization and searching of the article or news item];
	receiving a first input indicative of the at least one of the categories of goods or services or information, wherein the first input comprises a selection of the at least one of the categories of goods or services or information and a third one or more time periods; Jason [0013: monitor a wide variety of information sources to identify hot topics or topics of interest (i.e. a category of goods, services or information); 0018: Topics that are rising in search frequency, citations, or use, may be referred to as hot topics; 0033: data aggregation (categorizing) platform, receive user selections from the user device (e.g., selections of specific hot topics];
	in response to receiving the first input, receiving search engine data relating to the categorized search data within relevant to a selected at least one of the categories of goods or services or information, the search engine data comprising second search terms and second volume data for the second search terms, wherein the second volume data for the second search terms is associated with a second one or more time periods, and wherein the second volume data for the second search terms is determined by the number of searches of at least one second term or phrase comprised within the second search terms; Jason [0018: in a typical Internet search, a user may enter a search term into the search engine, which then track and publish information associated with the frequency with which those terms are being searched; 0036: the received data may be compared to a white list which includes terms or concepts that are considered relevant. For example, the white list data may include terms and concepts relating to sports (i.e. a sports category)];
	Jason does not specifically disclose, generating a plurality of visual representations wherein the plurality of visual representations comprises a first visual representation, a second visual representation, and a third visual representation, wherein second search terms are displayed in the first visual representation of the plurality of visual representations; this is disclosed by Majko [0049: tag clouds may be used to graphically present search results to a user; and may be formed having any number of boundaries ranging from a square or circle to an entire user's screen; 0023: tag cloud is created from the user assigned words (first search term), wherein the word is hyperlinked or otherwise connected to the search results];
	enabling selection of a first selected term or phrase comprised within the second search terms from a first set of terms associated with the second search terms a first term from the first search terms displayed in the first visual representation; this is disclosed by Majko [0023: when a tag cloud is created from the user assigned words, a user may select a word from the tag cloud]; 
	enabling selection of a second selected term or phrase comprised within the second search terms from a second set of terms associated with the second search terms displayed in the second visual representation of the plurality of visual representations; this is disclosed by Majko [0034: words in the tag cloud may be further hyperlinked, or otherwise connected, to the search results such that a user can select any of the words in the tag cloud and obtain search results relating to the selected word; 0056: e.g. user selecting the word "President" from the tag cloud generates new tag cloud which includes the most popular words. This may be done as many times as the user desires];
	it would have been obvious before the time of the invention for one of ordinary skill in the art to modify the teachings of Jason with the teachings from Majko with the motivation to provide a stylized way of visually representing graphical report search results by presenting graphical linkable words to a user, whereby the linking may be done via hyperlink or other mechanism.  Majko [0046].
	Jason/Majko do not specifically disclose, receiving a plurality of conversational information from one or more external sources, wherein the plurality of conversational information comprises one or more of mentions, keywords, hashtags, or keywords searched; this is disclosed by Heath [0039: each social media conversation to electronically obtain using computer system processor consumer or brand sentiment rating data sets];
	determining whether a select number of the plurality of conversational information are related to the first selected term or phrase or the second selected term or phrase; this is disclosed by Heath [0040: how many times each occurrence of the terms or phrases of interest appears in the social media conversation; number of keywords expressing consumer or brand sentiment about the terms or phrases of interest in the set of closest words];
	in response to determining whether the select number of the plurality of conversational information are related to the first selected term or phrase or the second selected term or phrase, collecting related content information associated with the select number of the plurality of conversational information; this is disclosed by Heath [0042: classifying the consumer or brand sentiment of consumer online activity, behavior, or social media conversations];
	determining trends over time data based on the results of comparing the search engine data to historical search engine for the first selected term or phrase and the second selected term or phrase and the collected related content information associated with the first selected term or phrase and the second selected term or phrase, respectively, wherein the first selected term or phrase forms a first pair with first collected related content information and the second selected term or phrase forms a second pair with second collected content information, and wherein the search engine data and the historical search engine data associated with the first pair and the second pair are compared; Heath [0122: actionable information data may also be retrieved based on historical data representing quantitative measurements of the consumer or brand sentiment expressed data among online internet activity and social media participants in the past; 0411: electronically compare and analyze historical data representing quantitative measurements of the consumer or brand sentiment data concerning the consumer products or services, or promotions of interest in the past or concurrently with similar or competing products and services; electronically searching in a set of closest N words from the terms or phrases of interest for keywords expressing consumer or brand sentiment about the terms or phrases of interest; further determining how the overall volume of online social conversations referring to the consumer products or services, or promotions thereof, of interest trends over time];
	it would have been obvious before the time of the invention for one of ordinary skill in the art to modify the teachings of Jason/Majko with the teachings from Heath with the motivation to show how the overall volume of online social conversations referring to the consumer products or services, or promotions of interest trends over time; Heath [0045];
	Jason/Majko/Heath teaches using search engine data but do not specifically disclose, comparing the search engine data to historical search engine data to determine an anticipated trend for a coming time period, the historical search engine data comprising third search terms and third volume data for the third search terms, wherein the third volume data for the third search terms is associated with the third one or more time periods, wherein the third one or more time periods is different from the second one or more time periods, wherein the third volume data for the third search terms is determined by the number of searches of at least one third term or phrase comprised within the third search terms, and wherein comparing the search engine data to the historical search engine data comprises:
 determining a change in volume data between the second volume data for the second search terms comprised within the search engine data and the third volume data for the third search terms comprised within the historical search engine data based on the difference between the second volume data for the second search terms comprised within the search engine data during the second one or more time periods and the third volume data for the third search terms comprised within the historical search engine data during the third one or more time periods;
 determining a trend associated with the change in volume data;
 and determining a relevancy of the second search terms comprised within the search engine data and the third search terms comprised within the historical search engine data, wherein the relevancy of the second search terms and the third search terms is pre- determined based on the at least one of the categories of goods or services or information associated with at least one of the at least one second term or phrase comprised within the second search terms and at least one of the at least one third term or phrase comprised within the third search terms; this is disclosed by Hoyek [0046: retrieves benchmark data from the historical data store, and compares the retrieved benchmark data to current test data. Automatic storage of comparison results allows access to test data from past test runs, and can be used in providing an index of system performance characteristics over time that can be analyzed for historical performance trend detection or future performance forecasting];
	and modifying a third visual representation of the plurality of visual representations indicating trends over time based on the search engine data, the historical search engine data, and the plurality of conversational information using the determined trends over time data.  This is disclosed by Hoyek Fig. 17, [0047: software automated testing system performs historical trend analysis on the two or more test run comparison results and generates historical trend analysis results; 0060: graph where the x-axis is the Test Date. For each Test Date, the Maximum, Average, Minimum, and Standard Deviation are plotted on the y-axis, thereby providing the historical testing trend information to a user].
	It would have been obvious before the time of the invention for one of ordinary skill in the art to modify the teachings of Jason/Majko/Heath with the teachings from Hoyek with the motivation to provide a reliable and objective basis for predicting future system performance, precluding or reducing the requirement of relying on subjective analysis; thereby speeding up the process of finding performance problems and helping to predict the future performance of an application.  Hoyek [0036].
B.	In regards to Claims 2 and 13, Jason discloses, further comprising: receiving social network data, comprising social volume data for social terms, and weighting the second search terms using the social volume data.  Jason FIG. 3A, [0035: data aggregation platform may receive query or search data from sources such as Google, Facebook, Twitter, or the like. The query or search data may include terms or queries which are seen as having an increase in frequency; 0038: terms which have the greatest demand as measured by the number of queries or instances may be displayed most prominently, with metrics used to weight or otherwise indicate the relative demand for information].  
C.	In regards to Claims 3-4 and 14-15, Jason does not specifically disclose, wherein the first visual representation comprises a first word cloud, with higher-frequency secondsearch terms appearing larger than lower-frequency secondsearch terms.  Majko [0047: the more important a word is, the larger the word appears in the tag cloud].  The motivation being the same as stated above in claim 1.
D.	In regards to Claims 5, 16 and 21, Jason do not specifically disclose, further comprising: 
	receiving a second input indicative of a user selection of the first selected term or phrase in the first word cloud; this is disclosed by Majko [0023: when a tag cloud is created from the user assigned words, a user may select a word from the tag cloud];
	receiving second search engine data relating to the second input, the second search engine data comprising the second set of terms and third volume data for the second terms; this is disclosed by Majko FIG. 8, [0034: words in the tag cloud may be further hyperlinked, or otherwise connected, to the search results such that a user can select any of the words in the tag cloud and obtain search results relating to the selected word; 0056: e.g. user selecting the word "President" from the tag cloud generates new tag cloud which includes the most popular words. This may be done as many times as the user desires];
	weighting a plurality of the second set of terms based on at least the third volume data, wherein the second set of terms comprise a subcategory of the selected term or phrase; this is disclosed by Majko [0033: scoring/weighing component is configured to assign a score to words  encountered while searching for a search query, and weigh the importance of each word; 0044: it is understood by those skilled in the art that there are many variations that may be used to calculate an aggregate word score. e.g., only those words that are most frequently used to describe a webpage are used to calculate an aggregate word score; 0056: selecting the word "President" from the tag cloud (as illustrated in FIG. 7, is a subcategory of the selected first search term)];
	and generating the second visual representation comprising second set of terms, wherein the second visual representation comprises a second word cloud, at least one higher weighted second term or phrase associated with the second set of terms appearing larger than at least one lower weighted second term or phrase associated with the second set of terms.  This is disclosed by Majko [0056: user selects "President" result in a new tag cloud being generated and presented to the user; 0055: words are portrayed in the tag cloud according to a score/weight, wherein the higher the word's score, the more important or predominate the word appears in the tag cloud].  The motivation being the same as stated above in claim 1.
E.	In regards to Claims 6 and 17, Jason does not specifically disclose, further comprising: 
	receiving a second input indicative of a user selection of the first selected term or phrase in the word cloud; this is disclosed by Majko [0023: when a tag cloud is created from the user assigned words, a user may select a word from the tag cloud];
	receiving second search engine data relating to the second input, the second search engine data comprising the second set of terms and third volume data for the second terms; this is disclosed by Majko FIG. 8, [0034: words in the tag cloud may be further hyperlinked, or otherwise connected, to the search results such that a user can select any of the words in the tag cloud and obtain search results relating to the selected word; 0056: e.g. user selecting the word "President" from the tag cloud generates new tag cloud which includes the most popular words. This may be done as many times as the user desires];
	weighting a plurality of the second set of terms based on at least the second volume data, wherein the second set of terms comprise a subcategory of the selected term or phrase; this is disclosed by Majko [0033: scoring/weighing component is configured to assign a score to words  encountered while searching for a search query, and weigh the importance of each word; 0044: it is understood by those skilled in the art that there are many variations that may be used to calculate an aggregate word score. e.g., only those words that are most frequently used to describe a webpage are used to calculate an aggregate word score; 0056: selecting the word "President" from the tag cloud (as illustrated in FIG. 7, is a subcategory of the selected first search term)]; 
	and generating the second visual representation comprising second terms, wherein the second visual representation comprises a second word cloud, with higher weighted second set of terms appearing larger than lower weighted second terms.  This is disclosed by Majko [0056: user selects "President" result in a new tag cloud being generated and presented to the user; 0055: words are portrayed in the tag cloud according to a score/weight, wherein the higher the word's score, the more important or predominate the word appears in the tag cloud].  The motivation being the same as stated above in claim 1.
F.	In regards to Claim 9 and 23, Jason does not specifically disclose, wherein receiving the plurality of conversational information comprises accessing the plurality of conversational information using one or more application programming interfaces.  This is disclosed by Heath [0124: present one or more aspects of analytic measurements data of online consumer feedback for products or services, or promotions, optionally provided via online activity, communications, and social media content, displayed or communicated electronically and/or in a graphical user interface (GUI)].  The motivation being the same as stated above in claim 1.
G.	In regards to Claim 10 and 24, Jason/Heath do not specifically disclose, wherein determining trends over time data comprises normalizing/indexing the results of comparing the search engine data to historical search engine data associated with the first pair and the second pair.  This is disclosed by Hoyek [0046: storage of comparison results in historical data store allows access to test data from past test runs, and can be used in providing an index of system performance characteristics over time that can be analyzed for, e.g., historical performance trend detection].  The motivation being the same as stated above in claim 1.
H.	In regards to Claim 11 and 25, Jason does not specifically disclose, wherein modifying the third visual representation further comprises displaying the first pair and the second pair and the results of comparing the search engine data and the historical search engine data associated with the first pair and the second pair side by side.  This is disclosed by Heath [0342: brand trend line graph 911 shows how social media participant attitudes and opinions for a user's brand, product or service have changed over time. This enables users to see how sentiment has responded to various events such as advertising campaigns, programs and product launches. The brand sentiment chart 913 displays users' annualized brand or consumer sentiment index in comparison with the indices of users' competitors for the current year. Clicking on a chart in the dashboard display takes users to the full-screen version].  The motivation being the same as stated above in claim 1.
I.	In regards to Claim 20, Jason discloses, wherein the steps further comprise: receiving social network data, comprising social volume data for the social terms, wherein weighting the plurality of the first search terms includes using the social volume data; Jason FIG. 3A, [0035: data aggregation platform may receive query or search data from sources such as Google, Facebook, Twitter, or the like. The query or search data may include terms or queries which are seen as having an increase in frequency; 0038: terms which have the greatest demand as measured by the number of queries or instances may be displayed most prominently, with metrics used to weight or otherwise indicate the relative demand for information];
	Jason does not specifically disclose, and wherein the first visual representation comprises a first word cloud, with higher-weighted first search terms appearing larger than lower-weighted first search terms.  This is disclosed by Majko [0047: the more important a word is, the larger the word appears in the tag cloud].  The motivation being the same as stated above in claim 1.

Claims 7-8, 18-19 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jason (US Publication 2012/0271829) in view of Majko (US Publication 2009/0182727) in further view of and Heath (US Publication 2013/0073336), Hoyek (US Publication 2009/0007078) and Motte (US Publication 2008/0071929).
A.	In regards to Claims 7, 18 and 22, Jason does not specifically disclose, receiving a third input indicative of a user selection of the second selected term or phrase in the second word cloud; this is disclosed by Motte [0036: user interface allowing a user to select tags in the tag cloud, and displaying a new tag cloud associated with the selected tag];
	and generating the third visual representation, wherein the third visual representation comprises a plurality of line graphs showing at least relative volume data for the category, the first term selected by the second input, and the second term selected by the third input.  This is disclosed by Motte [0043: user interface comprising a visual representation configured to allow a user to select any topic in the tag cloud; 0259: the tag clouds for different user demographics may be graphically compared on a graph, with three sets of slider controls (inputs); 0260: user may select different settings of the sliders; each tag labels a radial line, where all the radial lines intersect at a central point between the tags. The radial lines represent a weighted tag rating]. 
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Jason/Majko with the teachings from Motte with the motivation to provide a user interface in order to display inter-relations between different items of information, displayed in the form of a tag cloud, which shows a number of key-words related to a common subject.  Motte [0035].
B.	In regards to Claims 8 and 19, Jason does not specifically disclose, receiving a third input indicative of a user selection of the second term in the second word cloud; this is disclosed by Motte [0036: user interface allowing a user to select tags in the tag cloud, and displaying a new tag cloud associated with the selected tag];
	and generating the third visual representation, wherein the third visual representation comprises a plurality of line graphs showing at least relative volume data for the at least one of the categories of goods or services, the first selected term or phrase selected by the second input, and the second selected term or phrase selected by the third input.  This is disclosed by Motte [0043: user interface comprising a visual representation configured to allow a user to select any topic in the tag cloud; 0259: the tag clouds for different user demographics may be graphically compared on a graph, with three sets of slider controls (inputs); 0260: user may select different settings of the sliders; each tag labels a radial line, where all the radial lines intersect at a central point between the tags. The radial lines represent a weighted tag rating].  The motivation being the same as stated above in claim 7.


Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive.
A.	Applicant’s argument regarding the 35 U.S.C. § 112(b) rejection is moot in light of Applicant’s amendments.  However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendments of claims 1 and 12.
B.	Applicant’s argument regarding the 35 U.S.C. § 101 rejection that claim 1 is directed to modifying a visual representation based on search engine data, historical search engine data, and conversational information, which is a method necessarily rooted in computing technology (pp 18-22).  The Examiner respectfully disagrees.  Claim 1 is directed to displaying data on a visual representation, which is an abstract idea, regardless if the data is based on search engine data, historical search engine data, and conversational information.  Merely, receiving, collecting or gathering data is not rooted in computer technology.  Applicant’s specification does not provide any technical evidence or support which could be deemed necessarily rooted in computing technology, unlike for instance DDR or Enfish.  Collecting, analyzing and displaying data as proffered by the instant application is an abstract idea and has been held by the courts as such.  See at least Electric Power Group, LLC, v. Alstom, 830 F.3d 1350 (2016).
	Applicant submits that claim 1 does not recite any of the judicial exceptions enumerated in the USPTO's 2019 PEG (pp 22-23).  The Examiner respectfully disagrees.  The claim as whole is directed to abstract ideas grouped under Mental Processes and Certain Methods of Organizing Human Activity.  Mental Processes because the recited limitations comprise concepts capable of being performed in the mind, including the use of pen and paper.  This is attested to by applicant’s specification describing a visual representation where “the third visual display may comprise a line graph of the trends of the category of goods or services, the first term selected from the first visual display, and the second term selected from the second visual display.”  Published specification [0009].  Certain Methods of Organizing Human Activity because the claim directs/enables users to select terms and/or phrases in order to determine and display trend data associated with the user’s selection.
	Applicant argues that claim 1 is integrated into a practical application similar to that of the claim identified as patent-eligible in Example 37 of the USPTO's 2019 PEG (pp 23-24).  The Examiner respectfully disagrees.  In Claim 1 of Example 37, the additional elements recited a means of automatically displaying icons on a user interface based on an amount of usage of the icon, which resulted in a specific improvement in prior art systems of user interface for electronic devices.  Thus integrating the additional elements of the claim into a practical application of the abstract idea.  In contrast, Applicant’s additional elements do not result in the improvement of a user interface or any electronic device.  Merely modifying data shown to a user on a visual output does not amount to an improvement to a computer interface.  The instant claims providing for modifying, i.e. updating the data results shown on a visual representation/graph is not an improvement to a computer or other technology, but rather an abstract idea that can be practically performed using pen and paper, while the additional elements amount to the mere use of a computer to apply the abstract idea and extra-solution activities.
	Applicant also asserts that claim 1 is directed into a practical application similar to that of the claim identified as patent-eligible in Example 40 of the USPTO's 2019 PEG (pp 25-26).  The Examiner respectfully disagrees.  Applicant’s claim1 is not analogous to Claim 1 of Example 40 because they have different claim sets and different fact patterns.  In Claim 1 of Example 40, the additional elements recited a specific manner of collecting additional NetFlow protocol data whenever the initially collected data reflected an abnormal condition, allowing it to avoid excess traffic volume on the network and hindrance of network performance.  The collected data was then able to be used to analyze the cause of the abnormal condition, which provided a specific improvement over prior systems, resulting in improved network monitoring.  Thus, the claim as a whole was directed to a particular improvement in collecting traffic data and integrated the abstract idea into a practical application.  Contrary to Example 40, the additional elements provided by Applicant’s claims do not improve on network performance, neither on how it collects data, nor any other technology.  Thus the combined additional elements in the claims do not integrate the abstract ideas into a practical application.
	Therefore, based on the foregoing, the current 35 U.S.C. § 101 rejection has not been overcome by the Applicant.
B.	Applicant’s 35 U.S.C. § 103 arguments that the references do not teach or suggest the amended claims 1-25.  The Examiner respectfully disagrees.  The cited references disclose the elements of claim 1 and 12 and applicant has given no explanation as to why the rejection would be deficient.  See 37 CFR 1.111(b).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622